Opinion by
Mb. Justice McCollum,
It is alleged that error was committed by the learned court below in the refusal of the city’s fifth, seventh and eighth points. The first and second assignments complain of the answers to the fifth and seventh points, and as they practically involve the same question they may be considered together. The ground of complaint in these is that the court declined to charge the jury that the city was not liable unless the ice had so accumulated in hills and ridges as to form an obvious physical obstruction to travel, and that the city had notice of the same. The points in question were predicated upon the principle that a municipality is not liable for injuries resulting from the general slipperiness of its streets caused by the ice formed from the rain and snow falling upon them, but they entirely ignored the defective condition of the roadway, and the evidence showing that the ice upon it was formed from the water which the city negligently permitted to flow there from the broken hydrant. In his general charge the learned judge distinctly instructed the jury that the city was not liable in this case unless they found that the road was defectively constructed by it, and that it negligently allowed the ice to accumulate there. He also instructed them that there was not such an accumulation of ice from natural causes—“ from the results of an ordinary storm or from the thawing and freezing that goes on in winter ”—as the city was bound to remove. In these instructions the city obtained all that it was legally entitled to. It was certainly its duty to construct and maintain suitable ditches and sluices to carry off the water which ordinarily flowed from springs and other sources outside and in the vicinity of the highway. It could not in violation of this *244duty allow such water- to run along the centre of or over the road, until there was an accumulation of ice from it which rendered unsafe and obstructed travel thereon, without incurring liability to a party who in consequence thereof sustained an injury. A defective construction of the road in conjunction with such an accumulation of ice cast upon the municipality the duty of removing the obstruction on notice. If the water from the broken hydrant came upon and ran over the road as described in the testimony of Morgan and Boland and the ice complained of was formed by it, the city cannot escape responsibility on the plea that the ice had not “ so accumulated in hills and ridges as to form an obvious physical obstruction to travel.” We think therefore that no error was committed by the learned judge in his denial of the city’s fifth and seventh points.
That The road was in a dangerous condition at the time and place of the accident does not admit of serious question. This was abundantly shown by the evidence produced by the appellee and was conceded by the city’s witnesses. It was a condition which was attributable to the defective construction of the road, in conjunction with the ice which was negligently allowed by the city to form a-ild remain there. The case was for the jury; it was submitted in a clear and careful charge, and the verdict is fully sustained by the evidence.
The specifications of error are overruled.
Judgment affirmed;